Case 4:16-cv-03991-JSW Document 201-4 Filed 03/23/21 Page 1 of 6




           EXHIBIT B
                                   Case 4:16-cv-03991-JSW Document 201-4 Filed 03/23/21    Page
                                                                                 Contact Name:       2 of 6
                                                                                               Julie Green
                                                                                                                                                                   Randi Martz
                                                                                                                                                   Corporate Headquarters
                                                                                                                                               50 Corporate Park, Irvine CA 92606
                                                                                                                                                     Julie@cptgroup.com
                                                                                                                                                 Headquarters: (800) 542-0900
                                                                                                                                                Direct Number: (949) 428-1042
                                  www.cptgroup.com                                                                                                 Fax Number: (949) 428-1023
                                                                                                     Case Name: Aegis
                                                                                Date: January 18, 2021                                              All-In Settlement
                                                        Requesting Attorney:              George Kawamoto                                       * Class Members: 10,000
                                                         Plaintiff or Defense:            Plaintiff                                             ** Opt-Out Rate: 1%
                                                                  Firm Name:              Stebner & Associates                               Opt-Outs Received: 100
                                                                   Telephone:             (415) 362-9800                              ** Number of Notified Parties: 27,000
                                                                       Email:             george@stebnerassociates.com                             Postage Total: $24,157.75
                                                                                                                                      Estimated Publication Total: $5,872.21
                                                                                                                                                     Grand Total: $114,303.56
                                                                                                                                             Discounted Flat Fee: $106,000.00
                                                                                                                                             NOT TO EXCEED: $105,000.00
* This number is an estimate provided by counsel. If the actual number is different, our cost estimate will change accordingly.
** For ease of comparison, in the event competing estimates use an alternate filing rate to calculate estimated cost, please advise us so that we may modify the
estimate accordingly.


Case Setup
                                       Case Setup / Data Management / Create a Unified Mailing List / TFN Establish & Setup
Administrative Tasks:                                                                                                    Unit Price              Pieces/Hours                        Cost Estimate
Project Manager                                                                                                             $95.00                          8                              $760.00
System Programming/Data Base Setup                                                                                         $150.00                          8                            $1,200.00
Toll-Free Number Establish/Setup*                                                                                          $150.00                          2                              $300.00
Static Website                                                                                                             $500.00                          1                              $500.00

                                                                                                                                                           Total                            $2,760.00
* Up to 120 days after disbursement

Print Publication*
                                                                         USA Today - California & Washington Circulation
Publication:                                                                                                            Circulation                     Ad Size             Estimated Ad Costs
CPT Group - Project Manager                                                                                                                                                            $350.00

USA Today - Los Angeles & San Francisco Circulation                                                                          53,132                   1/4th Page                            $4,049.00
(Main Section, Mon.-Thurs. Edition, B/W, and 1x Freq.

USA Today - Washington Circulation                                                                                           16,003                   1/4th Page                            $1,473.21
(Main Section, Mon.-Thurs. Edition, B/W, and 1x Freq.

                                                                                                                                              Estimated Total:                              $5,872.21
*Publication costs are due 10 business days prior to deadline of ad placement. Prices are subject to change without notice.

Notification Procedures
 Email Validation / Email Report, Monitoring and Notification / National Change of Address (NCOA) / Notice & Opt-Out Form /
                                                      Postage (up to 1 oz.)
Administrative Tasks:                                                                                                    Unit Price              Pieces/Hours                        Cost Estimate
Project Manager-Opt-Out/Notice Format                                                                                        $95.00                          2                             $190.00
Third-Party Email Validation/Scrub                                                                                            $0.10                     12,000                           $1,200.00
Email Notification Setup/Establish/Formatting                                                                             $1,500.00                          1                           $1,500.00
Email Notification Segmentation/Sending                                                                                   $1,200.00                          1                           $1,200.00
Email Notification Reporting/Monitoring                                                                                     $150.00                          1                             $150.00
Email Notification to Class                                                                                                  $0.095                     12,000                           $1,140.00
NCOA (National Change of Address)                                                                                           $150.00                          3                             $450.00
Merged Data                                                                                                                   $0.07                     27,000                           $1,890.00
Mailing of Notice Pack                                                                                                        $0.50                     27,000                          $13,500.00
Estimated Postage (up to 1 oz.)*                                                                                              $0.48                     27,000                          $12,960.00

                                                                                                                                                           Total                           $34,180.00
*Additional charges will apply if the postage exceeds 1 oz. The final rate will be determined at the time of mailing.

     20200707 Aegis (All-In) George Kawamoto                                                                                                                   Page 1 of 5 Confidential and Proprietary
          Case 4:16-cv-03991-JSW                                    Document 201-4 Filed 03/23/21 Page 3 of 6
Returned Mail
                                                             Notices Returned as Undeliverable
Administrative Tasks:                                                         Unit Price             Pieces/Hours                      Cost Estimate
Update Undeliverable                                                               $0.20                     5,130                         $1,026.00
Skip Traces                                                                        $0.65                     4,104                         $2,667.60
Remail Packs                                                                       $0.50                     3,283                         $1,641.50
Estimated Postage                                                                  $0.50                     3,283                         $1,641.50
Clerical Staff                                                                   $60.00                         86                         $5,160.00

                                                                                                             Total                           $12,136.60
Opt-Out Processing
                         Process Opt-Outs, Deficiencies & Other Requests from Class Members / Call Center Support
Administrative Tasks:                                                         Unit Price             Pieces/Hours                      Cost Estimate
Programming of Opt-Out Data Base                                                $150.00                          4                           $600.00
Opt-Out Processing                                                               $10.00                        100                         $1,000.00
Clerical Staff                                                                   $60.00                          2                           $120.00
Deficiency/Dispute Letters                                                       $15.00                          5                            $75.00
Estimated Postage (up to 1 oz.)                                                    $0.55                         5                              $2.75
Project Manager                                                                  $95.00                          1                            $95.00
Call Center Support                                                                $2.00                     1,500                         $3,000.00

                                                                                                             Total                            $4,892.75
Disbursement
                                   Calculations / Data Management / Create & Manage QSF / Print & Mail Checks
Administrative Tasks:                                                         Unit Price             Pieces/Hours                      Cost Estimate
Programming Database-Calculate Totals                                           $150.00                          3                           $450.00
Project Supervisor Review of Distribution                                       $150.00                         17                         $2,550.00
Project Manager-Correspond w/Attorney                                            $95.00                          9                           $855.00
Obtain EIN, Setup QSF/Bank Account                                              $150.00                          3                           $450.00
Programming/Setup & Printing of Checks                                          $150.00                         13                         $1,950.00
Print Mail Checks (8x10 sheet)                                                     $1.50                     9,900                        $14,850.00
Estimated Postage (up to 1 oz.)                                                    $0.50                     9,900                         $4,950.00

                                                                                                             Total                           $26,055.00
Re-Distribution
                                             Calculations / Data Management / Manage QSF / Print & Mail Checks
Administrative Tasks:                                                         Unit Price             Pieces/Hours                      Cost Estimate
Programming Database-Calculate Totals                                           $150.00                          3                           $450.00
Project Supervisor Review of Distribution                                       $150.00                         15                         $2,250.00
Project Manager-Correspond w/Attorney                                            $95.00                          8                           $760.00
Programming/Setup & Printing of Checks                                          $150.00                         10                         $1,500.00
Print Mail Checks (8x10 sheet)                                                     $1.50                     8,415                        $12,622.50
Estimated Postage (up to 1 oz.)                                                    $0.50                     8,415                         $4,207.50

                                                                                                             Total                           $21,790.00
Post-Disbursement & Tax Reporting
                 Account Recons / Skip Trace / Reissue Checks / Annual Tax Reporting / Final Reporting & Declaration
Administrative Tasks:                                                         Unit Price             Pieces/Hours                      Cost Estimate
Re-Issue Checks as Required                                                        $5.00                       99                            $495.00
Project Supervisor -Account Recons                                              $150.00                        12                          $1,800.00
Skip Trace                                                                         $1.00                      792                            $792.00
Remail Undeliverable Checks                                                        $2.00                      792                          $1,584.00
Estimated Postage (up to 1 oz.)                                                    $0.50                      792                            $396.00
Project Supervisor-Reconcile Uncashed Chk                                       $150.00                         1                            $150.00
Programming- Final Reports                                                      $150.00                         2                            $300.00
Project Manager - Acnt Files Sent to Atty                                       $150.00                         2                            $300.00
Project Supervisor - Final Declaration                                          $150.00                         2                            $300.00
QSF Annual Tax Reporting                                                        $500.00                         1                            $500.00
Unclaimed Funds Sent to Cy Pres                                                  No Fee                         1                             No Fee

                                                                                                             Total                            $6,617.00
                                                                                                      Grand Total:                         $114,303.56

   20200707 Aegis (All-In) George Kawamoto                                                                       Page 2 of 5 Confidential and Proprietary
                              Case 4:16-cv-03991-JSW Document 201-4 Filed 03/23/21 Page 4 of 6
                                                                      TERMS AND CONDITIONS

              These Terms and Conditions are made a part of and incorporated by reference into the CPT Group, Inc. Terms and Conditions Agreement by and between Client and CPT Group,
                                                                     Inc., 50 Corporate Park, Irvine, CA 92606 (“CPT”).

1.     Definitions.                                                                                           are then disbursed by CPT according to the Settlement Agreement and
       a)    “Affiliate” means a party that partially (at least 50%) or fully controls, is                    pursuant to Court Order.
             partially or fully controlled by, or is under partial (at least 50%) or full               t)    “Service” means any service rendered by CPT specifically to Client, including,
             common control with, another party.                                                              but not limited to: (i) notifications to Class Members; (ii) setting up a
       b)    “Approved Bank” means a financial institution insured by the Federal                             Qualified Settlement Fund with a financial institution; (iii) management of
             Deposit Insurance Corporation with capital exceeding $1 billion.                                 disbursement of funds from the Qualified Settlement Fund to applicable
                                                                                                              parties pursuant to the Settlement Agreement; (iv) provision of customer
       c)    “Case” means the particular judicial matter identified by the name of                            support relating to the Case; (v) management of Case claim forms and
             plaintiff(s) and defendant(s) on the applicable Order.                                           correspondence; and/or (vi) any administrative or consulting service.
       d)    “Claims Administrator” means CPT Group, Inc. a reputable third-party                       u)    “Software” means any and all of CPT’s proprietary applications, including,
             Claims Administrator selected by all the Parties (Plaintiff and Defense                          without limitation, all updates, revisions, bug-fixes, upgrades, and
             Counsel) to administer the Settlement or Notification Mailing.                                   enhancements thereto.
       e)    “Client” means collectively Plaintiff Counsel and Defense Counsel.                         v)    “Settlement” means the total dollar amount agreed to between parties to
       f)    “Client Content” means all Class Member written document                                         the Case, as negotiated by Plaintiff Counsel and Defense Counsel, to resolve
             communications relating to the Case, including claim forms, opt-out forms,                       the Case to mutual satisfaction.
             objections, and the like which contain Client Data.                                        w)    “Settlement Agreement” means the contract between parties to the Case to
       g)    “Client Data” means proprietary or personal data regarding Client or any of                      resolve the same, which specifies amounts to be disbursed from the
             its Class Members under this Agreement, as provided by Client.                                   Qualified Settlement Fund to attorneys, CPT, and individual Class Members.
       h)    “Class Member” means an individual who is eligible under the Settlement                    x)    “Term” means the term of the Agreement, as set forth in the Order.
             Agreement to receive a designated amount of the Settlement, including the                  y)    “Transmission Methods” means the secure authorized manner to send
             named Plaintiff(s) in the Case and all other putative persons so designated                      Client Data and/or Wire Information as specified on a schedule or Order
             or addressed therein.                                                                            hereto.
       i)    “Confidential Information” means any non-public information of CPT or                      z)    “Wire Information” means instructions for (i) Defense Counsel to transfer
             Client disclosed by either party to the other party, either directly or                          funds from Defendant to the Qualified Settlement Fund or (ii) CPT to transfer
             indirectly, in writing, orally or by inspection of tangible objects, or to which                 funds from the Qualified Settlement Fund to applicable parties pursuant to
             the other party may have access, which a reasonable person would consider                        the Settlement Agreement.
             confidential and/or which is marked “confidential” or “proprietary” or some
             similar designation by the disclosing party. Confidential Information shall          2.    Client Obligations. Client will ensure that it has obtained all necessary consents
             also include the terms of this Agreement, except where this Agreement                      and approvals for CPT to access Client Data for the purposes permitted under this
             specifically provides for disclosure of certain items. Confidential Information            Agreement, and shall only transmit Client Data and/or Wire Instructions to CPT via
             shall not, however, include the existence of the Agreement or any                          the Transmission Methods.          Client shall use and maintain appropriate
             information which the recipient can establish: (i) was or has become                       administrative, technical, and physical safeguards designed to protect Client Data
             generally known or available or is part of the public domain without direct or             provided under this Agreement. Client shall not send, or attempt to send, Client
             indirect fault, action, or omission of the recipient; (ii) was known by the                Data and/or Wire Instructions via email, facsimile, unprotected spreadsheet, USB
             recipient prior to the time of disclosure, according to the recipient’s prior              flash drive or other external or removable storage device, cloud storage provider,
             written documentation; (iii) was received by the recipient from a source                   or any other method not specified in the Transmission Methods. Notwithstanding
             other than the discloser, rightfully having possession of and the right to                 the foregoing, Client acknowledges and understands that the electronic
             disclose such information; or (iv) was independently developed by the                      transmission of information cannot be guaranteed to be secure or error free, and
             recipient, where such independent development has been documented by                       such information could be intercepted, corrupted, lost, and/or destroyed. Client
             the recipient.                                                                             further warrants that any Client Data and/or Wire Instructions it transmits shall be
                                                                                                        free of viruses, worms, Trojan horses, or other harmful or disenabling codes which
       j)    “Court Order” means a legal command or direction issued by a court, judicial               could adversely affect the Client Data and/or CPT. If Client is in breach of this
             office, or applicable administrative body requiring one or more parties to the             section, CPT may suspend Services, in addition to any other rights and remedies
             Case to carry out a legal obligation pursuant to the Case.                                 CPT may have at law or in equity.
       k)    “Defendant” means the named party and/or parties in the Case against                 3.    Security. The Parties and CPT shall each use reasonable administrative, technical,
             whom action is brought.                                                                    and physical safeguards that are reasonably designed to: (a) protect the security
       l)    “Defense Counsel” means the attorney of record for the defendant(s) in the                 and confidentiality of any personally identifiable information provided by Class
             Case.                                                                                      Members and/or Client under this Agreement; (b) protect against any anticipated
       m)    “Intellectual Property Right” means any patent, copyright, trade or service                threats or hazards to the security or integrity of such personally identifiable
             mark, trade dress, trade name, database right, goodwill, logo, trade secret                information; (c) protect against unauthorized access to or use of such personally
                                                                                                        identifiable information that could result in substantial harm or inconvenience to
             right, or any other intellectual property right or proprietary information
             right, in each case whether registered or unregistered, and whether arising                any individual; and (d) protect against unauthorized access to or use of such
             in any jurisdiction, including without limitation all rights of registrations,             personally identifiable information in connection with its disposal. Each Party will
             applications, and renewals thereof and causes of action for infringement or                respond promptly to remedy any known security breach involving the personally
             misappropriation related to any of the foregoing.                                          identifiable information provided by you and/or Client under this Agreement, and
                                                                                                        shall promptly inform the other Parties of such breaches.
       n)    “Order” means a Product purchase in a schedule, statement of work,
             addendum, exhibit, or amendment signed by Client and CPT.                            4.    CPT Obligations. Provided that Client complies with all provisions of Section “Client
                                                                                                        Obligations”, CPT will (i) maintain appropriate safeguards for the protection of
       o)    “Parties” shall mean collectively Defendants, Defense and Plaintiff as                     Client Data, including regular back-ups, security and incident response protocols,
             defined in the Settlement Agreement or Court Order.                                        and (ii) not access or disclose Client Data except (A) as compelled by law, (B) to
       p)    “Plaintiff” means the named party and/or parties in the Case who are                       prevent or address service or technical issues, (C) in accordance with this
             bringing the action.                                                                       Agreement or the provisions of the Settlement Agreement, or (D) if otherwise
                                                                                                        permitted by Client.
       q)    “Plaintiff Counsel” means the attorney of record for plaintiff Class Members
             in the Case.                                                                         5.    Mutual Obligations.
       r)    “Products” means any and all CPT Services, and work product resulting from                 a)    Resources. Each party agrees to: (i) provide the resources reasonably
             Services.                                                                                        necessary to enable the performance of the Services; (ii) manage its project
                                                                                                              staffing, milestones, and attendance at status meetings; and (iii) ensure
       s)    “Qualified Settlement Fund” means the entity as defined by Treasury
                                                                                                              completion of its project deliverables and active participation during all
             Regulation section 4686-1 under which a bank account is established to
                                                                                                              phases of a Service project. The parties acknowledge that failure to
             receive settlement funds from the Defendant in the Case, which such funds
                                                                                                              cooperate during a Service project may delay delivery of the Service. If there




     20200707 Aegis (All-In) George Kawamoto                                                                                                          Page 3 of 5 Confidential and Proprietary
                               Case 4:16-cv-03991-JSW Document 201-4 Filed     03/23/21 Page 5 of 6
                                                                     other party, (ii) reasonably cooperate with the other party in such
              is a delay, the party experiencing the delay will notify the other party as soon
              as reasonably practicable, and representatives of each party will meet to                                    party’s efforts to prevent or limit such compelled disclosure and/or
              discuss the reason for the delay and applicable consequences. Changes                                        obtain confidential treatment of the items requested to be disclosed,
              beyond the scope of an Order and/or a party’s delay in performing its                                        and (iii) shall disclose only that portion of such information which each
              obligations may require an amended Order.                                                                    party is advised by its counsel in writing is legally required to be
                                                                                                                           disclosed.
        b)    Incident Notification. Each party will promptly inform the other parties in                          b.      Remedies. If either party breaches any of its obligations with respect
              the event of a breach of Client Data in their possession and shall utilize best                              to confidentiality or the unauthorized use of Confidential Information
              efforts to assist the other parties to mitigate the effects of such incident.                                hereunder, the other party shall be entitled to seek equitable relief to
6.      Qualified Settlement Fund Account. At Client’s request, CPT shall be authorized to                                 protect its interest therein, including but not limited to, injunctive
        establish one or more bank accounts at an Approved Bank. The amounts held at                                       relief, as well as money damages.
        the Approved Bank under this Agreement are at the sole risk of Client. Without              10.     Intellectual Property. As between the parties, CPT will and does retain all right, title
        limiting the generality of the foregoing, CPT shall have no responsibility or liability             and interest (including, without limitation, all Intellectual Property Rights) in and to
        for any diminution of the funds that may result from the deposit thereof at the                     the Products. Client retains all ownership rights to Client Data.
        Approved Bank, including deposit losses, credit losses, or other claims made against
        the Approved Bank. It is acknowledged and agreed that CPT has acted reasonably              11.     Indemnification. Client agrees to indemnify, defend, and hold harmless CPT, its
        and prudently in depositing funds at an Approved Bank, and CPT is not required to                   Affiliates, and the respective officer, directors, consultants, employees, and agents
        conduct diligence or make any further inquiries regarding such Approved Bank.                       of each (collectively, Covered CPT Parties”) from and against any and all third party
                                                                                                            claims and causes of action, as well as related losses, liabilities, judgments, awards,
7.      Fees and Payment. Pricing stated within the proposal is good for 90 Days. All
                                                                                                            settlements, damages, expenses and costs (including reasonable attorney’s fees
        postage charges and 50% of the final administration charges are due at the
                                                                                                            and related court costs and expenses) (collectively, “Damages”) incurred or
        commencement of the case and will be billed immediately upon receipt of the
                                                                                                            suffered by CPT which directly relate to or directly arise out of (i) Client’s breach of
        Client data and /or notice documents. Client will be invoiced for any remaining fees
                                                                                                            this Agreement; (ii) CPT’s performance of Services hereunder; (iii) the processing
        according to the applicable Order. Pricing stated within any proposal from CPT to
                                                                                                            and/or handling of any payment by CPT; (iv) any content, instructions, information
        Client is for illustrative purposes only, and is only binding upon an Order executed
                                                                                                            or Client Data provided by Client to CPT in connection with the Services provided
        by CPT and Client. Payment of fees will be due within 30 days after the date of the
                                                                                                            by CPT hereunder. The foregoing provisions of this section shall not apply to the
        invoice, except where this Agreement expressly prescribes other payment dates.
                                                                                                            extent the Damages relate to or arise out of CPT’s willful misconduct. To obtain
        All fees set forth in an Order are in U.S. dollars, must be paid in U.S. dollars, and are
                                                                                                            indemnification, indemnitee shall: (i) give written notice of any claim promptly to
        exclusive of taxes and applicable transaction processing fees. Late payments
                                                                                                            indemnitor; (ii) give indemnitor, at indemnitor’s option, sole control of the defense
        hereunder will incur a late charge of 1.5% (or the highest rate allowable by law,
                                                                                                            and settlement of such claim, provided that indemnitor may not, without the prior
        whichever is lower) per month on the outstanding balance from the date due until
                                                                                                            consent of indemnitee (not to be unreasonably withheld), settle any claim unless it
        the date of actual payment. In addition, Services are subject to suspension for
                                                                                                            unconditionally releases indemnitee of all liability; (iii) provide to indemnitor all
        failure to timely remit payment therefor. If travel is required to effect Services,
                                                                                                            available information and assistance; and (iv) not take any action that might
        Client shall reimburse CPT for pre-approved, reasonable expenses arising from
                                                                                                            compromise or settle such claim.
        and/or relating to such travel, including, but not limited to, airfare, lodging, meals,
        and ground transportation.                                                                  12. Warranties. Each party represents and warrants to the other party that, as of the date
                                                                                                        hereof: (i) it has full power and authority to execute and deliver the Agreement; (ii)
8.      Term and Termination.
                                                                                                        the Agreement has been duly authorized and executed by an appropriate employee
        a)    Term. The Term is set forth in the Order. The Agreement may be renewed                    of such party; (iii) the Agreement is a legally valid and binding obligation of such party;
              by mutual written agreement of the parties.                                               and (iv) its execution, delivery and/or performance of the Agreement does not conflict
        b)    Termination for Cause. Either party may immediately terminate this                        with any agreement, understanding or document to which it is a party. CPT
              Agreement if the other party materially breaches its obligations hereunder,               WARRANTS THAT ANY AND ALL SERVICES PROVIDED BY IT HEREUNDER SHALL BE
              and, where capable of remedy, such breach has not been materially cured                   PERFORMED IN A PROFESSIONAL MANNER CONSISTENT WITH PREVAILING INDUSTRY
              within forty-five (45) days of the breaching party’s receipt of written notice            STANDARDS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, CPT DISCLAIMS ALL
              describing the breach in reasonable detail.                                               OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
                                                                                                        WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
        c)    Bankruptcy Events. A party may immediately terminate this Agreement if                    PARTICULAR PURPOSE, NON-INFRINGEMENT AND ANY WARRANTIES ARISING FROM
              the other party: (i) has a receiver appointed over it or over any part of its             A COURSE OF DEALING, USAGE OR TRADE PRACTICE.
              undertakings or assets; (ii) passes a resolution for winding up (other than for
              a bona fide scheme of solvent amalgamation or reconstruction), or a court             13.     Liability.
              of competent jurisdiction makes an order to that effect and such order is not                 a.           Liability Cap. EXCEPT FOR A PARTY’S WILLFUL MISCONDUCT, EACH
              discharged or stayed within ninety (90) days; or (iii) makes a general                                     PARTY’S MAXIMUM AGGREGATE LIABILITY ARISING OUT OF OR RELATING
              assignment for the benefit of its creditors.                                                               TO THIS AGREEMENT, REGARDLESS OF THE THEORY OF LIABILITY, WILL BE
        d)    Effect of Termination. Immediately following termination of this Agreement,                                LIMITED TO THE TOTAL CLAIMS ADMINISTRATOR FEES PAID OR PAYABLE
              upon Client’s written request, Client may retrieve Client Data via Client’s                                BY CLIENT TO CPT HEREUNDER. THE EXISTENCE OF MORE THAN ONE
              secure FTP site in the same format in which the Client Data was originally                                 CLAIM SHALL NOT EXPAND SUCH LIMIT. THE PARTIES ACKNOWLEDGE
              inputted into the Software, at no additional charge. Alternatively, Client                                 THAT THE FEES AGREED UPON BETWEEN CLIENT AND CPT ARE BASED IN
              Data can be returned in a mutually agreed format at a scope and price to be                                PART ON THESE LIMITATIONS, AND THAT THESE LIMITATIONS WILL APPLY
              agreed. CPT will maintain a copy of Client Data and Client Content for no                                  NOTWITHSTANDING ANY FAILURE OF ANY ESSENTIAL PURPOSE OF ANY
              more than four (4) years following the date of the final check cashing                                     LIMITED REMEDY. THE FOREGOING LIMITATION SHALL NOT APPLY TO A
              deadline for Class Members under the Settlement Agreement, after which                                     PARTY’S PAYMENT OBLIGATIONS UNDER THE AGREEMENT.
              time any Client Data and Client Content not retrieved will be destroyed.                      b.           Exclusion of Consequential Damages. NEITHER PARTY WILL BE LIABLE
        e)    Final Payment. If Client terminates this Agreement due to Section                                          FOR LOST PROFITS, LOST REVENUE, LOST BUSINESS OPPORTUNITIES,
              “Termination”, Client shall pay CPT all fees owed through the termination                                  LOSS OF DATA, INTERRUPTION OF BUSINESS, OR ANY OTHER INDIRECT,
              date. If CPT terminates the Agreement in accordance with Section                                           SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING
              “Termination,” Client shall pay CPT all fees invoiced through the termination                              OUT OF OR RELATING TO THIS AGREEMENT, REGARDLESS OF THE THEORY
              date, plus all fees remaining to be invoiced during the Term, less any costs                               OF LIABILITY, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
              CPT would have incurred had the Agreement not been terminated.                                             DAMAGES.
        Confidentiality. Each of the parties agrees: (i) not to disclose any Confidential           14.     Communications. CPT may list Client’s name and logo alongside CPT’s other clients
        Information to any third parties except as mandated by law and except to those                      on the CPT website and in marketing materials, unless and until Client revokes such
        subcontractors of CPT providing Products hereunder who agree to be bound by                         permission. CPT may also list the Case name and/or number, and certain Qualified
        confidentiality obligations no less stringent than those set forth in this Agreement;               Settlement Fund information, on the CPT website and in marketing materials,
        (ii) not to use any Confidential Information for any purposes except carrying out                   unless stated otherwise in the Settlement Agreement.
        such party’s rights and responsibilities under this Agreement; and (iii) to keep the        15.     Miscellaneous Provisions.
        Confidential Information confidential using the same degree of care such party uses
                                                                                                                 a. Governing Law; Jurisdiction. This Agreement will be governed by and
        to protect its own confidential information; provided, however, that such party
                                                                                                                    construed in accordance with the laws of the State of California and
        shall use at least reasonable care. These obligations shall survive termination of
        this Agreement.
               a.     Compelled Disclosure. If receiving party is compelled to disclose any
                      Confidential Information by judicial or administrative process or by
                      other requirements of law, such party shall (i) promptly notify the




     20200707 Aegis (All-In) George Kawamoto                                                                                                                 Page 4 of 5 Confidential and Proprietary
                        Case 4:16-cv-03991-JSW Document 201-4 Filed     03/23/21
                                                              from utilizing                 Page
                                                                             the Statistical Data
              the federal laws of the United States of America, without regard to                      6 of and/or
                                                                                                  for business 6                                           operating
              conflict of law principles. CPT and Client agree that any suit, action or         purposes, provided that CPT does not share with any third party
              proceeding arising out of, or with respect to, this Agreement or any              Statistical Data which reveals the identity of Client, Client’s Class
              judgment entered by any court in respect thereof shall be brought                 Members, or Client’s Confidential Information.
              exclusively in the state or federal courts of the State of California        i.   Export Controls. Client understands that the use of CPT’s Products is
              located in the County of Orange, and each of CPT and Client hereby                subject to U.S. export controls and trade and economic sanctions laws
              irrevocably accepts the exclusive personal jurisdiction and venue of              and agrees to comply with all such applicable laws and regulations,
              those courts for the purpose of any suit, action or proceeding.                   including the Export Administration Regulations maintained by the
        b.    Force Majeure. Neither party will be liable for any failure or delay in           U.S. Department of Commerce, and the trade and economic sanctions
              its performance under this Agreement due to any cause beyond its                  maintained by the Treasury Department’s Office of Foreign Assets
              reasonable control, including without limitation acts of war, acts of             Control.
              God, earthquake, flood, weather conditions, embargo, riot, epidemic,         j.   Severability. If any provision of this Agreement is held by a court or
              acts of terrorism, acts or omissions of vendors or suppliers, equipment           arbitrator of competent jurisdiction to be contrary to law, such
              failures, sabotage, labor shortage or dispute, governmental act, failure          provision shall be changed by the court or by the arbitrator and
              of the Internet or other acts beyond such party’s reasonable control,             interpreted so as to best accomplish the objectives of the original
              provided that the delayed party: (i) gives the other party prompt                 provision to the fullest extent allowed by law, and the remaining
              notice of such cause; and (ii) uses reasonable commercial efforts to              provisions of this Agreement shall remain in full force and effect.
              correct promptly such failure or delay in performance.
                                                                                           k.   Notices. Any notice or communication required or permitted to be
        c.    Counterparts. This Agreement may be executed in any number of                     given hereunder may be delivered by hand, deposited with an
              counterparts and electronically, each of which shall be an original but           overnight courier, sent by electronic delivery, or mailed by registered
              all of which together shall constitute one and the same instrument.               or certified mail, return receipt requested and postage prepaid to the
        d.    Entire Agreement. This Agreement contains the entire understanding                address for the other party first written above or at such other address
              of the parties in respect of its subject matter and supersedes all prior          as may hereafter be furnished in writing by either party hereto to the
              agreements and understandings (oral or written) between the parties               other party. Such notice will be deemed to have been given as of the
              with respect to such subject matter. The schedules and exhibits                   date it is delivered, if by personal delivery; the next business day, if
              hereto constitute a part hereof as though set forth in full herein.               deposited with an overnight courier; upon receipt of confirmation of
        e.    Modifications. Any modification, amendment, or addendum to this                   electronic delivery (if followed up by such registered or certified mail);
              Agreement must be in writing and signed by both parties.                          and five days after being so mailed.

        f.    Assignment. Neither party may assign this Agreement or any of its            l.   Independent Contractors.       Client and CPT are independent
              rights, obligations, or benefits hereunder, by operation of law or                contractors, and nothing in this Agreement shall create any
              otherwise, without the other party’s prior written consent; provided,             partnership, joint venture, agency, franchise, sales representative or
              however, either party, without the consent of the other party, may                employment relationship between Client and CPT. Each party
              assign this Agreement to an Affiliate or to a successor (whether direct           understands that it does not have authority to make or accept any
              or indirect, by operation of law, and/or by way of purchase, merger,              offers or make any representations on behalf of the other. Neither
              consolidation or otherwise) to all or substantially all of the business or        party may make any statement that would contradict anything in this
              assets of such party, where the responsibilities or obligations of the            section.
              other party are not increased by such assignment and the rights and          m.   Subcontractors. CPT shall notify Client of its use of any subcontractors
              remedies available to the other party are not adversely affected by               to perform Client-specific Services. CPT shall be responsible for its
              such assignment. Subject to that restriction, this Agreement will be              subcontractors’ performance of Services under this Agreement.
              binding on, inure to the benefit of, and be enforceable against the          n.   Headings. The headings of the sections of this Agreement are for
              parties and their respective successors and permitted assigns.                    convenience only, do not form a part hereof, and in no way limit,
        g.    No Third Party Beneficiaries. The representations, warranties and                 define, describe, modify, interpret or construe its meaning, scope or
              other terms contained herein are for the sole benefit of the parties              intent.
              hereto and their respective successors and permitted assigns, and            o.   Waiver. No failure or delay on the part of either party in exercising
              shall not be construed as conferring any rights on any other persons.             any right, power or remedy under this Agreement shall operate as a
        h.    Statistical Data. Without limiting the confidentiality rights and                 waiver, nor shall any single or partial exercise of any such right, power
              Intellectual Property Rights protections set forth in this Agreement,             or remedy preclude any other or further exercise or the exercise of
              CPT has the perpetual right to use aggregated, anonymized, and                    any other right, power or remedy.
              statistical data (“Statistical Data”) derived from the operation of the      p.   Survival. Sections of the Agreement intended by their nature and
              Software, and nothing herein shall be construed as prohibiting CPT                content to survive termination of the Agreement shall so survive.




20200707 Aegis (All-In) George Kawamoto                                                                                           Page 5 of 5 Confidential and Proprietary
